DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 includes the optional limitation “so as to selectively attenuate individual ion mobility peaks or groups of ions having substantially similar ion mobilities which emerge or elute at substantially the same time”. Since this limitation is optional, it is unclear whether or not this limitation is actually performed by the claimed apparatus.
Claim 19 includes the optional limitation “so as to selectively attenuate individual ion mobility peaks or groups of ions having substantially similar ion mobilities which emerge or elute at substantially the same time”. Since this limitation is optional, it is unclear whether or not this limitation is actually performed by the claimed apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 13, 15, 16, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kovtoun U.S. PGPUB No. 2008/0210860.

Regarding claim 1, Kovtoun discloses an ion guide comprising: an ion confinement region (in ion trap 210) having a first cross-sectional profile with a first cross-sectional area A1 in a plane orthogonal to a direction of ion transmission (the area A1 being the entire area within the trap 210); and an attenuation device 235 arranged and adapted to eject or deflect ions having spatial positions which fall outside of a second cross-sectional profile having a second cross-sectional area A2 (the area A2 being an area nearer the radial center of the ion trap 210 to which ions are confined by the RF field), wherein A2 < A1 (since ions are confined to the central region of the ion trap by the RF field, and therefore this central region A2 is smaller than the overall corss-sectional profile of the ion trap A1).
Kovtoun discloses that an RF field radially confines ions to a central region (A2) of the ion trap 210 (“ions are radially confined to the trap interior by application of a radio-frequency (RF) trapping voltage in a prescribed phase relationship” [0033]). When 2 while other ions become excited and leave the central region A2 and these ions are ejected from the ion trap 210 (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045]).

Regarding claim 2, Kovtoun discloses arranging for a population of ions within said ion confinement region to be distributed substantially homogenously in one or more direction(s) which are substantially orthogonal to said direction of 5 4851-6012-5595, v. 1Attorney Docket No. 8185.0273 ion transmission (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045] – ions become separated according to mass-to-charge ratios in the radial direction, orthogonal to the axial direction of ion transmission).

2 of the ion trap 210 are passed axially through the trap – “precursor ions are retained within the second segment 220 of the ion trap 210. Next, in step 540, the precursor ions trapped within the second segment 220 of the ion trap 210 are fragmented by an appropriate dissociation technique to produce product ions” [0045-0046] “fragmentation to be carried out in the subsequent third segment 720” [0055] – figure 7 illustrates that third segment is axially downstream of second segment 220 of ion trap 210).

Regarding claim 4, Kovtoun discloses that said ion guide comprises a plurality of first electrodes (“a two-dimensional quadrupole ion trap may be constructed from four rod electrodes disposed about the trap interior” [0033]) and wherein said ion guide further comprises a device arranged and adapted to apply AC or RF voltages to said plurality of first electrodes so as to generate a pseudo-potential well which acts to confine ions in a first radial direction within said ion guide (“Generally described, ions are radially confined to the trap interior by application of a radio-frequency (RF) trapping voltage in a prescribed phase relationship” [0033]).

Regarding claim 5, Kovtoun discloses that said ion guide further comprises one or more second electrodes (“a two-dimensional quadrupole ion trap may be constructed from four rod electrodes disposed about the trap interior” [0033]) and wherein said ion 

Regarding claim 6, Kovtoun discloses a control device 245 arranged and adapted to apply one or more voltages to said attenuation device 210 in order to cause a portion of ions within said ion confinement region to be ejected from said ion confinement region (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045]).

Regarding claim 7, Kovtoun discloses that said ion guide comprises a reduced radial confinement section 220 wherein in a mode of operation ions passing through said reduced radial confinement section 220 experience substantially no or a reduced degree of radial confinement (the amount of radial confinement in segment 220 is determined by the applied RF voltage; ions outside of a selected mass-to-charge ratio 

Regarding claim 8, Kovtoun discloses that said attenuation device 235 is located adjacent said reduced radial confinement section 220 (as illustrated in figure 2) so that when said attenuation device 235 is activated in order to eject or deflect a portion of ions from said ion confinement region (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045]).

Regarding claim 9, Kovtoun discloses that said attenuation device 235 comprises a plurality of attenuation electrodes (“a two-dimensional quadrupole ion trap may be constructed from four rod electrodes disposed about the trap interior” [0033] – the 

Regarding claim 10, Kovtoun discloses that the control device 245 is arranged and adapted to vary, control, increase or decrease said ion attenuation factor in a data dependent manner (the data being mass-to-charge ratios of ions “…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045] – the data of mass-to-charge ratios of ions being acquired by the formation of a mass spectrum [Abstract]).
 
Regarding claim 13, Kovtoun discloses a mass spectrometer comprising a the ion guide as claimed in claim 1 (“Once sufficient ions have been accumulated in the first segment and sufficient time has passed to cool the ions, they are transferred to the 

Regarding claim 15, a method of guiding ions comprising: confining ions within an ion confinement region having a first cross-sectional profile with a first cross-sectional area A1 in a plane orthogonal to a direction of ion transmission (A1 is the entire width of the ion trap 210); and ejecting or deflecting ions having spatial positions which fall outside of a second cross-sectional profile having a second cross-sectional area A2 (A2 is the central region of ion trap 210), wherein A2 < A1 (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through gaps between rod electrodes, or by striking electrode surfaces), while the precursor ions are retained within the second segment 220 of the ion trap 210” [0045]).

Regarding claim 16, Kovtoun discloses arranging for a population of ions within said ion confinement region to be distributed substantially homogenously in one or more direction(s) which are substantially orthogonal to said direction of 5 4851-6012-5595, v. 1Attorney Docket No. 8185.0273 ion transmission (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of 

Regarding claim 17, Kovtoun discloses a method of mass spectrometry comprising a method as claimed in claim 15 (“Once sufficient ions have been accumulated in the first segment and sufficient time has passed to cool the ions, they are transferred to the second segment and ultimately ejected through an aperture or slot to a detector arrangement to produce a mass spectrum” [Abstract]).

Regarding claim 18, Kovtoun discloses that said attenuation device comprises a plurality of attenuation electrodes (“a two-dimensional quadrupole ion trap may be constructed from four rod electrodes disposed about the trap interior” [0033]) and wherein said control device is arranged and adapted to apply one or more voltages to different attenuation electrodes as desired in order to vary, control, increase or decrease an ion attenuation factor (“…application of a notched broadband signal to rod electrodes, with the frequency notch corresponding to the secular frequencies of the mass-to-charge ratio range of interest. This causes substantially all of the ions having mass-to-charge ratios outside of the range of interest to be kinetically excited and removed from the second segment 220 of the ion trap 210 (either by ejection through .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kovtoun U.S. PGPUB No. 2008/0210860 in view of Green et al. U.S. PGPUB No. 2014/0048702.

Regarding claim 11, Kovtoun discloses that said control device is arranged and adapted to vary, control, increase or decrease said ion attenuation factor during the course of one or more ion mobility separation cycles (“modification of RF… voltage components can be used… to influence ions to move from one segment to another within the ion trap” [0031]. Kovtoun discloses the claimed invention except that while Kovtoun orthogonally removes ions, according to mass-to-charge ratio [0045], by ejecting those ions which are excited to be outside of a central region of the ion trap 210, there is no explicit disclosure that this mass-to-charge ratio separation may be an ion mobility separation.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass-to-charge ratio selection of Kovtoun (ejecting those ions which are excited to be outside of a central region of the ion trap) for selecting ions according to mobility, since Green suggests that such a modification is equally preferable and can be easily performed by the same device.

Regarding claim 12, Kovtoun discloses a device which is arranged and adapted to cause ions to separate according to their mass to charge ratio within said ion guide 210 upstream of said attenuation device 235 [0045]. Kovtoun discloses the claimed invention except that while Kovtoun orthogonally removes ions, according to mass-to-charge ratio [0045], by ejecting those ions which are excited to be outside of a central region of the ion trap 210, there is no explicit disclosure that this mass-to-charge ratio separation may be an ion mobility separation.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass-to-charge ratio selection of Kovtoun (ejecting those ions which are excited to be outside of a central region of the ion trap) for selecting ions according to mobility, since Green suggests that such a modification is equally preferable and can be easily performed by the same device.

Regarding claim 14, Kovtoun discloses a mass-to-charge ratio separation device 235 arranged downstream of said ion guide 210 (since aperture 235 removes ions from the ion trap 210) [0045]. Kovtoun discloses the claimed invention except that while Kovtoun orthogonally removes ions, according to mass-to-charge ratio [0045], by ejecting those ions which are excited to be outside of a central region of the ion trap 210, there is no explicit disclosure that this mass-to-charge ratio separation may be an ion mobility separation.

It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass-to-charge ratio selection of Kovtoun (ejecting those ions which are excited to be outside of a central region of the ion trap) for selecting ions according to mobility, since Green suggests that such a modification is equally preferable and can be easily performed by the same device.

Regarding claim 19, Kovtoun discloses that said control device is arranged and adapted to vary, control, increase or decrease said ion attenuation factor during the course of one or more ion mobility separation cycles (“modification of RF… voltage components can be used… to influence ions to move from one segment to another within the ion trap” [0031]. Kovtoun discloses the claimed invention except that while Kovtoun orthogonally removes ions, according to mass-to-charge ratio [0045], by ejecting those ions which are excited to be outside of a central region of the ion trap 
Green discloses an ion guide for a mass spectrometer (“the RF ion guide may comprise a quadrupole rod set” [0039]), comprising an attenuation device arranged to orthogonally eject ions (“Narrowing or focusing of the ion beam in the direction of orthogonal ejection is assisted in a RF or RF/DC confined ion guide” [0117]) from the ion guide according to the mass-to-charge ratio of the ions (“The first ion guide section 6a may itself be an analytical device such as a mass filter or differential ion mobility filter” [0122]). Green teaches that it is alternatively preferable to eject ions from the ion guide according to ion mobility (“The first ion guide section 6a may itself be an analytical device such as a mass filter or differential ion mobility filter” [0122]).
It would have been obvious to one possessing ordinary skill in the art before the effective filing date of the claimed invention to have modified the mass-to-charge ratio selection of Kovtoun (ejecting those ions which are excited to be outside of a central region of the ion trap) for selecting ions according to mobility, since Green suggests that such a modification is equally preferable and can be easily performed by the same device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/           Examiner, Art Unit 2881